J. B. McPHERSON, District Judge.
In my opinion there was competent testimony concerning the cause of the explosion, which required the court to submit the question. The witnesses did not agree, and the jury alone could decide the dispute, and say what the facts were and what inferences were properly to be drawn therefrom. The verdict was not a guess, without evidence. Concededly the defendant’s agent was in a position where his incautious act might do harm; he was about to use a tool with which a spark might be generated; and I think the inference was legitimate that the explosion was the effect of such a spark. No doubt there was opposing testimony concerning the cause of the disaster, but the jury was the sole judge in this controversy.
A new trial is refused. Judgment notwithstanding the verdict is also refused, and to this refusal an exception is granted in favor of the defendant.